          Case: 1:21-cv-00336-DAP Doc #: 1 Filed: 02/11/21 1 of 8. PageID #: 1




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO


BONNIE KRAMER,                                        :
                                                      :
                 Plaintiff,                           :
                                                      :
v.                                                    :   Case No. 1:21-cv-336
                                                      :
IRC CEDAR CENTER SOUTH, L.L.C                         :
An Foreign Limited Liability Company                  :
                                                      :
                 Defendant.



                                            COMPLAINT


          Plaintiff, Bonnie Kramer (hereinafter “Plaintiff”), hereby sues the Defendant, IRC Cedar

Center South, LLC, a foreign Limited Liability Company (hereinafter “Defendant”), for Injunctive

Relief, and attorney’s fees, litigation expenses, and costs pursuant to the Americans with

Disabilities Act, 42 U.S.C. §12181 et seq. (“ADA”) and Ohio Code. In support thereof, Plaintiff

states:

1.        This action is brought by Bonnie Kramer, and all persons similarly situated, pursuant to

the enforcement provision of the Americans With Disabilities Act of 1990 (“ADA”), 42 U.S.C.

12188(a) against the owners and/or operators of the Cedar Center mall.

2.        This Court has jurisdiction pursuant to the following statutes:

                 a.      28 U.S.C. §1331, which governs actions that arise from the Defendant’s

          violations of Title III of the Americans with Disabilities Act, 42 U.S.C. §12181 et seq. See

          also 28 U.S.C. §2201 and §2202.
        Case: 1:21-cv-00336-DAP Doc #: 1 Filed: 02/11/21 2 of 8. PageID #: 2




               b.      28 U.S.C. §1331, which gives District Courts original jurisdiction over civil

       actions arising under the Constitution, laws or treaties of the United States; and

               c.      28 U.S.C. §1343 (3) and (4), which gives District Courts jurisdiction over

       actions to secure civil rights extended by the United States government.

3.     Venue is proper in this judicial district and division. Defendant does business in the State

of Ohio, and all of the acts of discrimination alleged herein occurred in this judicial district and

division.

                                            PARTIES

4.     Plaintiff Bonnie Kramer is a resident of Cleveland, Cuyahoga County, Ohio, suffers from

multiple sclerosis, uses a wheelchair, and is an individual with a disability within the meaning of

ADA, 42 U.S.C. 12102(2), 28 C.F.R. 36.1047.

5.     Plaintiff Bonnie Kramer is substantially limited in performing one or more major life

activities, including but not limited to, walking and standing.

6.     Plaintiff Bonnie Kramer resides in close proximity to the property in question, and

frequently visits such property.

7.     Plaintiff Bonnie Kramer, on several occasions, has been to the Cedar Center mall, located

at 13938 Cedar Road, Cleveland Heights, Ohio.

8.     The Cedar Center mall is a place of public accommodation within the meaning of Title III

of the ADA, 42 U.S.C. 12181, 28 C.F.R. 36.104.

9.     Defendant owns, leases, leases to, or operates the Cedar Center mall, and is responsible for

complying with the obligations of the ADA.




                                                 2
        Case: 1:21-cv-00336-DAP Doc #: 1 Filed: 02/11/21 3 of 8. PageID #: 3




                                             COUNT I

                                     VIOLATION OF THE ADA

10.     Plaintiff realleges paragraphs one (1) through nine (9) of this Complaint and incorporates

them here as if set forth in full.

11.     Plaintiff was a patron at the Cedar Center mall on or about August 20, 2020.

12.     Plaintiff plans to return the property in March, to avail herself of the goods and services

offered to the public at the property but for the barriers in existence that deter her from doing so.

13.     There are numerous architectural barriers present at the Cedar Center mall that prevent

and/or restrict access by Plaintiff, in that several features, elements, and spaces of the Cedar

Center mall are not accessible to or usable by Plaintiff, as specified in 28 C.F.R 36.406 and the

Standards for Accessible Design, 28 C.F.R., Pt. 36, Appendix A (‘the Standards”).

14.     Plaintiff, upon visiting the property, personally suffered discrimination because of his

disability.

15.     There are several elements and spaces that Plaintiff personally encountered and which

discriminated against her based upon him disability, such as:

        a.      The designated accessible parking spaces have excessively steep slopes that create

a dangerous condition for an individual in a wheelchair.

        b.      There are designated accessible parking spaces that have access aisles with no

curb cut to the sidewalk for an individual in a wheelchair to access.

        c.      There are ramps that lead to sidewalks at the top of the curb that do not have a

level landing which creates a dangerous condition for an individual in a wheelchair.
                                                  3
        Case: 1:21-cv-00336-DAP Doc #: 1 Filed: 02/11/21 4 of 8. PageID #: 4




       d.      There are excessively steep cross slopes on the accessible route that creates a

dangerous condition for an individual in a wheelchair.

       e.      There are excessive rises at the curbs in front of the business that creates a

dangerous condition for an individual in a wheelchair.

       f.      There is a curb on the accessible route by the CVS that creates a dangerous

condition for an individual in a wheelchair.

       g.      There are not enough designated accessible parking spaces for an individual in a

wheelchair to utilize.

16.    The discriminatory violations described in paragraph 15 of this Complaint are not

an exclusive list of the Defendants’ ADA violations. The Plaintiff, and all other mobility-

impaired individuals similarly situated have been denied access to, and have been denied the

benefits of, services, programs and activities of the Defendants’ buildings and facilities, and have

otherwise been discriminated against and damaged by the Defendants because of the Defendants’

ADA violations, as set forth above.

17.    The Plaintiff, and all others similarly situated, will continue to suffer such discrimination,

injury and damage without the immediate relief provided by the ADA as requested herein. The

Plaintiff, and all other individuals similarly situated, have been denied access to, and have been

denied the benefits of services, programs and activities of the Defendants’ buildings and its

facilities, the opportunity to use such elements, and have otherwise been discriminated against

and damaged by the Defendants because of the Defendants’ ADA violations, as set forth above.

18.    Plaintiff has standing to sue for every barrier to access for the mobility-impaired that

exists on the subject premises. Bonnie Kramer has standing to require that all barriers to access


                                                 4
        Case: 1:21-cv-00336-DAP Doc #: 1 Filed: 02/11/21 5 of 8. PageID #: 5




on the property for the mobility-impaired are corrected, not merely only those Bonnie Kramer

personally encountered.

19.    Defendants' failure to remove the architectural barriers identified in paragraph fifteen

(15) constitutes a pattern or practice of discrimination within the meaning of 42 U.S.C. 12188

(b)(1)(B)(i) and 28 C.F.R. 36.503 (a).

20.    It would be readily achievable for the Defendant to remove the architectural barriers

identified above.

21.    Defendant is required to remove the existing architectural barriers to the physically

disabled when such removal is readily achievable for its place of public accommodation that

have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been an

alteration to Defendant’s place of public accommodation since January 26, 1992, then the

Defendant is required to ensure to the maximum extent feasible, that the altered portions of the

facility are readily accessible to and useable by individuals with disabilities, including

individuals who use wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s facility is one

which was designed and constructed for first occupancy subsequent to January 26, 1993, as

defined in 28 CFR 36.401, then the Defendant’s facility must be readily accessible to and

useable by individuals with disabilities as defined by the ADA.

22.    The Defendant has discriminated against Plaintiff by denying her access to, and full and

equal enjoyment of, the goods, services, facilities, privileges, advantages and/or accommodations

of the buildings, as prohibited by 42 U.S.C. § 12182 et seq. and 28 CFR 36.302 et seq

23.    Defendant continues to discriminate against the Plaintiff, and all those similarly situated,

by failing to make reasonable modifications in policies, practices or procedures, when such


                                                  5
        Case: 1:21-cv-00336-DAP Doc #: 1 Filed: 02/11/21 6 of 8. PageID #: 6




modifications are necessary to afford all offered goods, services, facilities, privileges, advantages

or accommodations to individuals with disabilities.

24.    Bonnie Kramer has a realistic, credible, existing and continuing threat of discrimination

from the Defendants’ non-compliance with the ADA with respect to this property as described,

but not necessarily limited to, the allegations in paragraph 15 of this Complaint. Plaintiff has

reasonable grounds to believe that he will continue to be subjected to discrimination in violations

of the ADA by the Defendants.

25.    Plaintiff is aware that it will be a futile gesture to re-visit the property until it becomes

compliant with the ADA.

26.    Plaintiff is without an adequate remedy at law and is suffering irreparable harm. Plaintiff

has retained the undersigned counsel and is entitled to recover attorney’s fees, costs and

litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505.

27.    Notice to Defendant is not required as a result of the Defendant’s failure to cure the

violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees

and gross receipts of $500,000 or less). All other conditions precedent have been met by

Plaintiff or waived by the Defendant.

28.    Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff

Injunctive Relief, including an order to require the Defendant to make the property readily

accessible and useable to the Plaintiff and all other persons with disabilities as defined by the

ADA; or by closing the facility until such time as the Defendant cures its violations of the ADA.

29.    Because Defendant has engaged in the acts and practices described above, Defendant has

violated the law as alleged in this Complaint and unless restrained by this Honorable Court,


                                                   6
        Case: 1:21-cv-00336-DAP Doc #: 1 Filed: 02/11/21 7 of 8. PageID #: 7




Defendant will continue to violate the Constitution and laws of the United States of America, and

will cause injury, loss and damage to the Plaintiff, and all others so similarly situated.

                          COUNT II - VIOLATION OF OHIO CODE

30.    Plaintiff realleges paragraphs one (1) through twenty-nine (29) as if fully set forth

hereunder.

31.    Defendant's property is a place of public accommodation as that term is defined by Ohio

Code Section 4112.01(A)(9).

32.    Defendant committed an unlawful act pursuant to Ohio Code Section 4112.02(G) by

denying Plaintiff full enjoyment of the accommodations, advantages, facilities or privileges of its

place of public accommodation.

33.    Pursuant to Ohio Code 4112.99, Plaintiff is entitled to compensatory damages and attorney

fees and costs, in an amount to be determined at the time of trial, but in any event no less than

$25,000.00, as well as the issuance of an injunction requiring Defendant to allow full and equal

enjoyment of its goods, services, facilities, privileges and advantages to disabled persons.

WHEREFORE, Plaintiff respectfully requests that this Court:

       A.      Declare that Defendant has violated title III of the Americans with Disabilities

Act, 42 U.S.C. § 12181 et seq, 28 C.F.R. pt. 36 and Ohio Code Section 4112.02:

               i.      by failing to bring the Cedar Center mall into compliance with the

               Standards where it is readily achievable to do so; and

               ii.     by failing to take other readily achievable measures to remove

               architectural barriers to access when it is not readily achievable to comply fully

               with the Standards.

       B.      Order Defendant:
                                                  7
       Case: 1:21-cv-00336-DAP Doc #: 1 Filed: 02/11/21 8 of 8. PageID #: 8




             i.      to make all readily achievable alterations to the facility; or to make such

             facility readily accessible to and usable by individuals with disabilities to the extent

             required by the ADA;

             ii.     to make reasonable modifications in policies, practices or procedures, when

             such modifications are necessary to afford all offered goods, services, facilities,

             privileges, advantages or accommodations to individuals with disabilities.

      C.     Award attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

§ 12205 and Ohio Code 4112.99;

      D.     Order such other appropriate relief as the interests of justice may require.


                                             Respectfully Submitted,




                                             By: /s/ Pete M. Monismith_________
                                             Pete M. Monismith, Esq.
                                             3945 Forbes Ave., #175
                                             Pittsburgh, PA 15213
                                             Ph: 724-610-1881
                                             Fax: 412-258-1309
                                             Pete@monismithlaw.com
                                             PA Bar 84746




                                                8
